Case 1:21-cv-11479-NMG Document 1 Filed 09/09/21 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
EASTERN DIVISION

C.A.NO.: (2 2i- CL - 11479

 

DENZELL SINGLETON,
Plaintiff,

COMPLAINT AND
JURY DEMAND

Vv.

CITY OF ATTLEBORO,

CHIEF KYLE P. HEAGNEY, LUKE

HARRINGTON, JESSICA MASKELL, JASON

STEVENS, AND DENNIS FLEMING,
Defendants.

 

INTRODUCTION

dos This is an action by Denzell Singleton (“Plaintiff”) against the City of Attleboro,
Kyle P. Heagney, Luke Harrington, Jessica Maskell, Jason Stevens, and Dennis Fleming, arising
out of the physical assault, deprivation of constitutional rights, and resulting injuries Mr.
Singleton sustained as a result of the excessive use of physical force exercised by the officers of
the Attleboro Police Department. The action seeks damages under the common law theories of
assault and battery (Count I), negligence (Count II), negligent training and supervision (Count
II), negligent infliction of emotional distress (Count IV), intentional infliction of emotional
distress (Count V), the Massachusetts Civil Rights Act, M.G.L. ch. 12, secs. 11H and 11] (Count
VI) and, 42 U.S.C. sec. 1983 (Count VII).

PARTIES
2. Plaintiff, Denzell Singleton (“Plaintiff”), is an individual who resides in Boston,
Suffolk County, Massachusetts.
3 Defendant City of Attleboro (“the City”) is a corporation duly organized and

existing under the laws of the Commonwealth of Massachusetts, with an office and principal

place of business in Attleboro, Bristol County, Massachusetts.
Case 1:21-cv-11479-NMG Document 1 Filed 09/09/21 Page 2 of 10

4. The Attleboro Police Department (“APD”) is an agency within the City, with an
office and principal place of business in Attleboro, Bristol County, Massachusetts.

5. Defendant Kyle P. Heagney (“Heagney”) is an individual residing within the
Commonwealth of Massachusetts. Heagney is a party to this lawsuit individually and in his
official capacity as Chief of the APD.

6. Defendant Luke Harrington (“Harrington”) is an individual residing within the
Commonwealth of Massachusetts. Harrington is a party to this lawsuit individually and in his
official capacity as an officer of the APD.

d. Defendant Jessica Maskell (“Maskell”) is an individual residing within the
Commonwealth of Massachusetts. Maskell is a party to this lawsuit individually and in her
official capacity as an officer of the APD.

8. Defendant Dennis Fleming (“Fleming”) is an individual residing within the
Commonwealth of Massachusetts. Fleming is a party to this lawsuit individually and in his

official capacity as an officer of the APD.
FACTUAL ALLEGATIONS

9. Onor about February 17, 2019, the Plaintiff was arrested by members of the
Attleboro Police Department.

10. While handcuffed and in custody, the Plaintiff was being transported into the
booking area of the Attleboro Police Department. During this time, and at all times relevant, the
Plaintiff was cooperating with the police and was not resisting in his arrest or transport.

11. While being transported into the booking area, where he was being lead by
Harrington and Stevens, the Plaintiff was slammed face first into the concrete wall by Harrington
and Stevens.

12. The Plaintiff was then thrown onto the floor by Harrington, Stevens and Fleming,

where he remained pinned for almost 15 minutes.
Case 1:21-cv-11479-NMG Document 1 Filed 09/09/21 Page 3 of 10

13. During the time the Plaintiff was on the floor, he was secured by two and three
Attleboro Police officers. At least one if the three officers, and this appears to be Fleming, had a
knee on the Plaintiff's neck for approximatey five (5) minutes. The officer removed his knee
from Mr. Singleton’s neck approximately 30 seconds before EMS arrived. This was done in an
effort to conceal the excessive use of force from EMS personnel.

14. The Plaintiff took no action to warrant or justify the actions of the police in
slamming his face into the concrete wall, or in throwing him onto the floor, or in restraining the
Plaintiff with a knee on his neck.

15. In a transparent effort to conceal their unlawful activity, Harrington fabricated a story
with respect to the activities that evening and prepared an APD PC Affidavit, Number
1900009515-00008409 (“PC Affidavit”) and submitted an Application for Criminal Complaint
to the Attleboro District Court. This report was approved by Maskell, furthering the efforts of
the defendants to collectively conceal their unlawful activities.

16. Mr. Singleton sustained physical injuries, including but not limited to a head, face,
and neck trauma, as well as emotional distress. Moreover, his state and civil rights were
violated.

17. Mr. Singleton was assaulted by the officers at the police station solely because he is
black. The APD has a policy and or practice of utilizing excessive force against black males,
engaging in racial profiling, and in impermissibly stopping, detaining, and seizing black males.

18. The APD and officers that filed the application for criminal complaint against the
Plaintiff acted in concert, under the color of law, in filing a false complaint against the Plaintiff.

19. Defendants Harrington, Stevens, and Fleming acted in concert, under the color of

law. in the excessive use of force and assault and battery upon the Plaintiff.

wo
Case 1:21-cv-11479-NMG Document1 Filed 09/09/21 Page 4 of 10

20. Defendants Heagney, APD and Maskell negligently trained and supervisied
Harrington, Stevens, and Fleming to perform the duties of a police officer for the APD.

21. The Plaintiff suffered economic loss as a result of the actions of the Defendants.

22. The Plaintiff suffered physical and emotional harm as a result of the actions of the
Defendants.

23. The conduct of the Defendants was shocking to the conscience.

24. The Plaintiff has complied with all jurisdictional requisited to file the instant claim.
A notice of claim, pursuant to M.G.L. ch. 258, sec. 4, was sent to the then Mayor of the City of
Attleboro and Chief Heagney on December 31, 2020. The Defendants have not responded to the
notice of claim.

LEGAL CLAIMS
COUNT I- ASSAULT AND BATTERY

(DENZELL SINGLETON V. LUKE HARRINGTON, JASON STEVENS, DENNIS
FLEMING)

25. Plaintiff hereby realleges and incorporates by reference the averments of
paragraphs 1-24 above.

26. The actions of Harrington, Stevens and Fleming committed upon the Plaintiff
constituted and assault and battery.

27.  Asadirect and foreseeable consequence thereof, the Plaintiff has suffered loss of
income and employment benefits, other financial losses, physical injury, and mental and
emotional distress.

WHEREFORE, Plaintiff seeks judgment against the Defendants, with with compensatory

and punitive damages, as well as reasonable attorneys’ fees, interest and costs.
Case 1:21-cv-11479-NMG Document1 Filed 09/09/21 Page 5 of 10

COUNT II — NEGLIGENCE

(DENZELL SINGLETON V. CITY OF ATTLEBORO, KYLE HEAGNEY, JESSICA
MASKELL, LUKE HARRINGTON, JASON STEVENS, DENNIS FLEMING)

28. Plaintiff hereby realleges and incorporates by reference the averments of
paragraphs 1-27 above.

26. The City, the APD, Heagney, Maskell, Harrington, Stevens and Fleming owed
Plaintiff a duty of reasonable care in the exercise of their duties.

Zt. The duties of the City, the APD, Heagney, Maskell and Fleming included, but are
not limited to: (i) properly excersing control over police officers under their supervision and
control, including Harrington and Stevens, (ii) promptly, impartially and fully investigating
claims of excessive use of force made against APD police officers, (iii) ensuring police reports
and applications for criminal complaints are made in good faith and supported by truthful facts,
and (iv) ensuring black suspects, arrestees and detainees are treated equally as non-black
suspects, arrestees and detainees.

28. The City, the APD, Heagney, Maskell, Harrington, Stevens and Fleming breached
their duty of care owed to Plaintiff (i) in the manner in which they treated the Defendant at the
police station where he was assaulted and battered, (ii) by treating the Plaintiff differently due to
his race.

29. The City, the APD, Heagney, Maskell, Harrington, Stevens and Fleming breached
their duty of care owed to Plaintiff in the manner in which they authored and approved a false
police report, and pursued criminal charges for assault and battery on a police officer against the
Plaintiff.

30. The City, the APD, Heagney, and Maskell breached their duty of care owed to
Plaintiff in the manner in which they treated the Defendant in the manner in which they
investigated and or failed to investigate the Plaintiff's claims raised in his December 31, 2020
notice of claim.

ca As a direct and foreseeable consequence thereof, Singleton has suffered loss of
income and employment benefits, other financial losses, physical injury, and mental and
emotional distress.

WHEREFORE, Plaintiff seeks judgment against the Defendants, with compensatory and

punitive damages, as well as reasonable attorneys’ fees, interest and costs.

5
Case 1:21-cv-11479-NMG Document1 Filed 09/09/21 Page 6 of 10

COUNT III —- NEGLIGENT TRAINING/SUPERVISION

(DENZELL SINGLETON V. CITY OF ATTLEBORO, KYLE HEAGNEY, JESSICA
MASKELL, DENNIS FLEMING)

32. Singleton hereby realleges and incorporates by reference the averments of
paragraphs 1-31 above.

83. The City, the APD, Heagney, Maskell and Fleming negligently trained and or
supervised Harrington, Fleming and Stevens in the performance of their duties.

34. | Asadirect and foreseeable consequence thereof, Plaintiff has suffered economic
loss, physical injury, and mental and emotional distress.

WHEREFORE, Plaintiff seeks judgment against the Defendants, with compensatory and
punitive damages, as well as reasonable attorneys’ fees, interest and costs.

COUNT IV —- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

(DENZELL SINGLETON V. CITY OF ATTLEBORO, KYLE HEAGNEY, JESSICA
MASKELL, LUKE HARRINGTON, JASON STEVENS, DENNIS FLEMING)

35. Plaintiff hereby realleges and incorporates by reference the averments of
paragraphs 1-34 above.

36. The Defendants knew or should have known that their conduct was likely to result
in emotional distress.

37. The Defendants conduct was extreme and outrageous and schocking to the
conscience.

38. The Defendants’ conduct caused Plaintiff emotional distress of the nature and

severity that no reasonable person could be expected to endure.
Case 1:21-cv-11479-NMG Document 1 Filed 09/09/21 Page 7 of 10

39. Asa direct and foreseeable consequence thereof, Plaintiff has suffered economic
loss, physical injury, and mental and emotional distress.

WHEREFORE, Plaintiff seeks judgment against the Defendants, with compensatory and
punitive damages, as well as reasonable attorneys’ fees, interest and costs.

COUNT V — NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
(DENZELL SINGLETON V. CITY OF ATTLEBORO, KYLE HEAGNEY, JESSICA
MASKELL, LUKE HARRINGTON, JASON STEVENS, DENNIS FLEMING)

40. Plaintiff hereby realleges and incorporates by reference the averments of
paragraphs 1-39 above.
41. The Defendants knew or should have known that their conduct was likely to result

in emotional distress.

42. The Defendants conduct was extreme and outrageous and schocking to the
conscience.
43, The Defendants’ conduct caused Plaintiff emotional distress of the nature and

severity that no reasonable person could be expected to endure.
44. Asa direct and foreseeable consequence thereof, Plaintiff has suffered economic
loss, physical injury, and mental and emotional distress.
WHEREFORE, Plaintiff seeks judgment against the Defendants, with compensatory and
punitive damages, as well as reasonable attorneys’ fees, interest and costs.
COUNT VI - MCRA - M.G.L. CH. 12, sees. 11H and 111

(DENZELL SINGLETON V. CITY OF ATTLEBORO, KYLE HEAGNEY, JESSICA
MASKELL, LUKE HARRINGTON, JASON STEVENS, DENNIS FLEMING)

45. Plaintiff hereby realleges and incorporates by reference the averments of

paragraphs 1-44 above.
Case 1:21-cv-11479-NMG Document 1 Filed 09/09/21 Page 8 of 10

46. Defendants interfered with, or attempted to intefere with, Plaintiff's enjoyment of
rights secured by the Constitution or the laws of either the United States or the Commonwealth
of Massachusetts. This includes (i) the right to equal protection under the laws (ii) the right to
be free from being subjected to excessive force by police officers, (iii) the right to free speech,
and (iv) the right to protest unlawful treatment.

47. The Defendants’ interferred or attempted to interfer with the Plaintiff's exercise
of those rights by (i) assaulting and battering the Plaintiff at the police station, (ii) authoring,
approving, and filing a false police report against the Plaintiff, and (iii) prosecuting the Plaintiff
for assault and battery upon a police officer. The Defendants’ actions constitute threats,
intimidation, or coercion.

48.  Asadirect and foreseeable consequence thereof, Plaintiff has suffered economic
loss, physical injury, and mental and emotional distress.

WHEREFORE, Plaintiff seeks judgment against the Defendants, with compensatory and
punitive damages, as well as reasonable attorneys’ fees, interest and costs.

COUNT VII — FEDERAL CIVIL RIGHTS VIOLATION — 42 U.S.C. SEC. 1983

(DENZELL SINGLETON V. CITY OF ATTLEBORO, KYLE HEAGNEY, JESSICA
MASKELL, LUKE HARRINGTON, JASON STEVENS, DENNIS FLEMING)

49, Plaintiff hereby realleges and incorporates by reference the averments of
paragraphs 1-48 above.

50. The City, the APD, Heagney, Maskell, Harrington, Stevens and Fleming were
acting under color of law at all times relevant during (i) the assault and battery upon the Plaintiff,
(ii) the violation of the Plaintiff's equal protection rights, (iii) the violation of the Plaintiffs free
speech rights, and (iii) the filing of a false criminal charge for assault and battery on a police

officer agasint the Plaintiff.
Case 1:21-cv-11479-NMG Document 1 Filed 09/09/21 Page 9 of 10

51. The conduct of Defendant City, Heagney, Maskell, Harrington, Stevens and
Fleming deprived Plaintiff of rights, privileges or immunities secured by the Constitution or laws
of the United States or the laws or Constitution of the Commonwealth of Massachusetts.

See The conduct of Defendants Harrington, Stevens and Fleming with respected to the
Plaintiff constituted excessive force and or conduct that was extreme, outrageous, and shocking
to the conscience.

53. The actions of Defendants Harrington, Stevens and Fleming were done in
accordance with a custom or policy of the City, Heagney, and or the APD.

54. In (i) performing the assault and battery upon the Plaintiff, (ii) filing of a false
police report against the Plaintiff, (iii) violating the Plaintiff's equal protection rights and right to
free speech, and (iv) the initiation of criminal proceedings against the Plaintiff, Defendants APD,
Heagney, Harrington, Stevens, Maskell and Fleming disregarded a known or obvious
consequence of their actions.

55 The City, Heagney and the APD inadequately and or negligently trained and or
supervised Defendants Harrington, Stevens, Fleming and Maskell, and the decisions of the Clty
and the APD in that regard were deliberate and or conscious.

56. In conducting (i) the assault and battery upon the Plaintiff, (ii) the violation of the
Plaintiffs equal protection rights, (iii) the violation of the Plaintiff's free speech rights, and (iii)
the filing of a false criminal charge for assault and battery on a police officer agasint the
Plaintiff, defendants APD, Heagney, Harrington, Stevens, Maskell and Fleming manifested a
deliberate indifference to Plaintiff's rights and engaged in conduct that shocked the conscience.

57. The actions of the Defendants the City, Heagney, Harrington, Stevens, Maskell
and Fleming, as well as the APD, violated Plaintiff's rights (i) under the 4‘ Amendment of the
United States Constitution and the Massachusetts Declaration of Rights, in that they constituted,
among other things, excessive use of force, (ii) violated the Plaintiff rights to free speech 1*
Amenment to the United States Constition and Article 19 of the Massachusetts Declaration of
Rights, (iii) violated the Plaintiff's right to equal protectioin under the 14° Amenment to the
United States Constition and Article 1 of the Massachusetts Declaration of Rights

58. The actions of the Defendants violated Plaintiff's rights to substantive due

process.
Case 1:21-cv-11479-NMG Document 1 Filed 09/09/21 Page 10 of 10

59. Asa direct and foreseeable consequence thereof, Plaintiff has suffered economic
loss, physical injury, and mental and emotional distress.
WHEREFORE, Plaintiff seeks judgment against the Defendants, with compensatory and
punitive damages, as well as reasonable attorneys’ fees, interest and costs.
PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNYS)SO TRIABLE.
DENZELL SINGLETO (Plaintisl

By his ‘4. 7
4 x

fs Lee Ae BBO #565882

Office of James M. Caramanica
20 North Main St., Suite 306

Attleboro, MA 02703

(508) 222-0096

Email: caramanicalaw@gmail.com

“SS

   

 

Dated: July 3, 2021

10
